MEMORANDUM**
Jorge Luis Flores-Santos and his brother, Emmanuel Flores-Santos, natives and citizens of Mexico, petition pro se for review of the decision of the Board of Immigration Appeals summarily affirming an immigration judge’s (“IJ”) denial of their applications for suspension of deportation. To the degree we have jurisdiction, it is conferred by 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for substantial evidence a factual determination regarding an alien’s failure to satisfy the continuous physical presence requirement, id. at 1151, and we review de novo constitutional challenges, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We reject petitioners’ contention that the Nicaraguan Adjustment and Central American Relief Act violates equal protection by treating differently aliens of various nationalities. See id. at 517.
We also reject petitioners’ contention that section 309(c)(5) of the Illegal Immigration Reform and Immigrant Responsibility Act makes the stop-time rule inapplicable to aliens in deportation proceedings. See id. at 516. Substantial evidence supports the IJ’s determination that petitioners did not demonstrate seven years of continuous physical presence. See Kalaw, 133 F.3d at 1151.
We do not consider petitioners’ contention regarding hardship because the agency did not make a hardship determination and, in any event, we would lack jurisdiction to review such a determination. See id. at 1152.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.